Citation Nr: 0730452	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-21 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the cervical and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
July 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from      a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania which,  in 
pertinent part, denied service connection for degenerative 
arthritis of the cervical and lumbar spine.  During the 
pendency of the appeal, the veteran's claims file    was 
transferred to the RO in Boston, Massachusetts, and that 
office forwarded the appeal to the Board.

For the reasons indicated below, the appeal is being REMANDED 
to the RO via  the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.


REMAND

The veteran's service medical records are not of record, and 
further information received from the National Personnel 
Records Center (NPRC) establishes that these records were 
most likely destroyed during a fire which occurred at that 
agency in 1973.  In this situation, where service medical 
records are incomplete, lost or presumed destroyed through no 
fault of the veteran, VA has a heightened duty to assist him 
in the development of his claim.  See Marciniak v. Brown, 10 
Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).   

Upon review of the evidence thus far of record pertaining to 
the veteran's medical history, the report of an August 2003 
VA orthopedic examination provides a diagnosis of 
degenerative arthritis of the cervical and lumbar spine, 
following a physical examination and analysis of x-ray 
evidence.  It remains to be established by competent medical 
evidence, whether this post-service diagnosed disorder is 
attributable to service.  See 38 C.F.R. § 3.303(d) (2007).  

Notwithstanding the absence of documentation of relevant in-
service injury, the veteran himself has indicated that he 
sustained a back injury in March 1945 while stationed in 
Belgium, during the process of repairing a disabled tank.  
These assertions should be considered in conducting an 
inquiry into the issue of causation.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay 
evidence provided is credible and competent, the absence of 
contemporaneous medical documentation does not preclude 
further evaluation as to the etiology of the claimed 
disorder).  See also Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005).

While some development has been undertaken without success 
further development of the evidence is required, to include 
attempting to obtain comprehensive records of relevant 
treatment since service.  In this regard, the veteran in his 
VA Form 21-526 identified a chiropractor who treated him 
beginning in 1957 or 1958, however, there is no indication 
that the RO has yet attempted to acquire these treatment 
records.  Thus, appropriate action should be undertaken to 
obtain them.  See 38 C.F.R. § 3.159(c)(1) (2007) (VA will 
undertake reasonable efforts to obtain relevant records not 
in the custody of a Federal department or agency).

Additionally, the veteran indicated on his July 2005 VA Form 
9 (substantive appeal) and other correspondence that 
following service discharge, approximately 10-years later, he 
commenced employment as a firefighter, and remained in this 
capacity from 1958 until retiring in 1986.  He stated that 
his back disorder initially created some obstacles in working 
within this occupation, and that he alleviated   the problem 
by continuously seeking chiropractic therapy.  To the extent 
that objective evidence on his back disability may be on file 
with this former employer, to include any physical 
examination reports, such records should be requested based 
on all identifying information he himself provides.  

Whereas the above records requests involve post-service 
manifestations of a back disorder, while the case is on 
remand, this will permit the opportunity to renew a search 
for military records not otherwise available at the NPRC.  In 
January 2007, the RO contacted the veteran to notify him of 
alternative sources of evidence he could provide, in lieu of 
service medical records.  That correspondence requested that 
the appellant complete and return an enclosed NA Form 13055 
to permit a records search at the National Archives and 
Records Administration (NARA).  To date the appellant has not 
responded.  To ensure thorough development of the record, he 
should be informed again of the opportunity to provide this 
information.  See 38 C.F.R. § 3.159(c)(2) (2007) (pertaining 
to informational requests for records in the custody of a 
Federal agency).

If further evidence is received in this case documenting an 
in-service injury, or assisting in establishing a continuity 
of symptomatology between such injury and any current 
cervical or lumbar disorder, a thorough medical opinion 
should be obtained addressing the etiology of that 
disability.  Already, the August 2003 VA examiner opined that 
it was at least as likely as not that the veteran's chronic 
back problem was due to service.  The stated basis for the 
opinion, however, was the veteran's report that his injury 
dated back to service.  The examiner also noted the 
appellant's self reported history of seeking medical, 
chiropractic and osteopathic assistance and therapy for his 
back.  Unfortunately, the claims file was not available to 
that examiner to review, and hence, there was no other 
evidence of a back disorder for the VA examiner to consider.  

A medical opinion is of diminished probative value where 
premised solely on a claimant's own self-reported history.  
See e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993) 
(medical opinions relating a current disability to military 
service should be based on an accurate factual premise, in 
order to have probative value).  In this instance, while the 
veteran's assertions of in-service injury may indeed be 
credible, the extensive intervening treatment history up 
until the present would necessitate objective substantiation.

Hence, if additional pertinent medical evidence is received, 
a supplemental opinion should be obtained from the August 
2003 VA examiner regarding whether on complete review of the 
record, the veteran's cervical and lumbar degenerative 
arthritis is etiologically related to his service.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007) (VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim).   

Accordingly, this case is REMANDED for the following action:

1.	Prior to any further adjudication of the 
claim for service connection for 
degenerative arthritis of the cervical and 
lumbar spine, send the veteran another 
VCAA letter in accordance with 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002), and 
all other applicable legal precedent.  
This letter must include an explanation of 
the information or evidence needed to 
establish a downstream disability rating 
and effective date for this claim.  

2.	Request that the veteran provide contact 
information for the fire department with 
which he was employed between 1958 (or 
earlier) and 1986, including the names, 
addresses and approximate dates of any 
relevant documentation that would be 
available.  Also request that he identify 
any additional health care providers, non-
VA and VA, that have treated him for a 
back disorder since his discharge from 
service in July 1946 through the present.

3.	Then contact the veteran's former 
employer, and any other private treatment 
provider as warranted, to obtain relevant 
records based on the information provided.  
The RO must also attempt to contact the 
private chiropractor identified on the 
veteran's June 2003 formal application for 
compensation benefits, and request all 
available treatment records dating since 
1958.  

If the request for records from any of 
these sources is unsuccessful, make all 
reasonable follow-up attempts.  Also, if 
it is determined these records cannot be 
obtained or that further efforts to obtain 
them would clearly be futile, notify the 
veteran of this in accordance with 38 
U.S.C.A. § 5103A(b) and 38 C.F.R. § 
3.159(e).

4.	Send the veteran another copy of NA Form 
13055 (records request to the National 
Archives and Records Administration 
(NARA)), informing him of the need to 
complete and return this form to permit an 
additional search for his service records.

5.	If, and only if, further evidence is 
received documenting an in-service 
cervical or lumbar disorder, and/or 
assisting in establishing a continuity of 
symptomatology between service and the 
current degenerative arthritis, the claims 
file should be returned to the physician 
who examined him in August 2003 for VA 
compensation purposes, so that this 
physician may prepare an addendum.  The 
physician is to review the relevant 
evidence in this case, to include those 
additional medical records that have been 
obtained.  The examiner is then to provide 
an opinion addressing whether it is at 
least as likely as not that the veteran's 
current diagnosed degenerative arthritis 
of the cervical and lumbar spine is 
etiologically related to his military 
service -- to include consideration of his 
own account of a back injury during 
service, as well as any documentation of 
the same, and medical history following 
separation from service.

If an additional examination is necessary 
for preparation of an addendum, or if the 
physician who examined the veteran in 
August 2003 is unavailable, then 
appropriate action must be taken to 
schedule another evaluation with an 
orthopedic specialist. 

If no opinion can be rendered, without 
resorting to pure speculation, explain why 
this is not possible.  

6.	The RO should then review the claims 
file.  If any development is incomplete, 
take corrective action before 
readjudication.  Stegall v. West, 11 Vet. 
App. 268 (1998).

7.	Following completion of the requested 
evidentiary development, and any other 
development action deemed warranted, the 
RO should then readjudicate the veteran's 
claim.  If the claim is not granted to the 
veteran's satisfaction, prepare a 
supplemental statement of the case (SSOC) 
and send it to him and his representative, 
providing them time to respond before 
returning the file to the Board for 
further consideration.

The veteran has the right to submit additional evidence and 
argument on the    matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Derek R. Brown
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

